Citation Nr: 0806569	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a rash in the groin 
area.

2.  Entitlement to service connection for a bilateral ankle 
and foot disability (clamed as soreness and cracking).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claims for service connection for 
a rash in the groin area, a bilateral foot and ankle 
disability (clamed as soreness and cracking), bilateral 
hearing loss, and post-traumatic stress disorder (PTSD).

In support of his claims, the veteran testified at a hearing 
at the RO in August 2006 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

In October 2007, after considering the hearing testimony and 
additional evidence the veteran had submitted during the 
proceeding, and gathering other evidence, the RO granted 
service connection for PTSD and assigned an initial 50 
percent rating for it.  The veteran responded by submitting a 
timely notice of disagreement (NOD) in November 2007, 
requesting an initial rating higher than 50 percent for this 
condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  But the RO has not yet issued a statement of the 
case (SOC) concerning this downstream issue, as required by 
VA regulation.  The veteran also has not had the opportunity 
to perfect an appeal to the Board of this additional, 
downstream claim by filing a timely substantive appeal (a VA 
Form 9 or equivalent) in response to the SOC.  38 C.F.R. 
§ 20.200 (2007).  Therefore, this claim must be remanded to 
the RO, via the Appeals Management Center (AMC), rather than 
merely referred there.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board is also remanding the veteran's claim for service 
connection for bilateral hearing loss.  However, the Board is 
going ahead and deciding his other claims for an alleged rash 
in his groin area and for an alleged bilateral ankle and foot 
disability.


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving a rash in the veteran's 
groin area.

2.  There is no evidence of a diagnosis or any current 
existing chronic disability related to either foot or ankle.


CONCLUSIONS OF LAW

1.  A rash in the groin area was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).

2.  A disability involving either foot or ankle was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a rash in the 
groin area and for a bilateral foot and ankle disability 
(clamed as soreness and cracking).  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the issues on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, a May 2004 letter from the RO, sent prior to the 
initial adjudication of the claims, as well as a July 2006 
letter, sent after the adjudication of the claims:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; 
(2) informed him of the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him of 
the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim[]."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied, to the extent necessary, with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In this particular appeal, the VCAA notice to the veteran did 
not mention or discussion of the type of evidence necessary 
to establish a downstream disability rating or effective date 
for each of the claimed disabilities, in the event that 
either is service connected.  But failing to provide this 
notice is nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As the Board concludes below that the 
preponderance of the evidence is against each of these 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
See 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has obtained all relevant medical records 
identified by the veteran.  The Board also finds that a VA 
examination is not necessary to determine whether the veteran 
has a rash in his groin area or a disability involving either 
foot or ankle as a result of service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, and as discussed in greater detail below, there 
is simply no medical evidence that the veteran has a current 
disability involving his skin or a disability involving 
either foot or ankle.  In fact, his unsubstantiated lay 
testimony is the only evidence that supports his claims, 
which is insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
first prong of the McLendon test has not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Rash

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (of at least 10 
percent) within one year of separation from active military 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that he was seen 
on one occasion in June 1978 with a rash in his groin area.  
It appears this condition resolved, however, as the remainder 
of his service medical records make no further reference to a 
rash in his groin or anywhere else on his body.  In the 
absence of a chronic skin condition in service, the service 
medical records provide highly probative evidence against the 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

But more importantly, there also is no medical evidence the 
veteran has ever been treated for (or complained of) a rash 
in his groin area since that one episode of treatment during 
service, in 1978.  Indeed, he readily acknowledged during his 
hearing that he has not been treated for this condition since 
he left service, thereby confirming the absence of any 
medical records showing a current diagnosis of this 
condition.  And since there is no medical evidence of a 
current disability involving a rash in his groin area, or for 
that matter elsewhere, his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a rash in the groin area.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.



III.  Bilateral Ankle and Foot Disability

The Board also finds that the veteran's claim of entitlement 
to service connection for a bilateral ankle and foot 
disability must be denied on the basis that there is no 
medical evidence of a current disability involving either 
ankle or foot.

The service medical records show the veteran was treated in 
January 1976 on one occasion for a two-day history of 
numbness in both feet.  On physical examination, he reported 
a stinging sensation on the bottom of both feet.  The 
diagnosis was cold sensitivity.  But since there were no 
further complaints, treatment, or findings concerning either 
foot for the remainder of the time he was in service, it 
appears that problem resolved with no chronic residual 
disability.  Therefore, the service medical records provide 
evidence against his claim.  See Struck, 9 Vet. App. at 147.

And aside from this, there is simply no medical evidence 
confirming the veteran has a current disability involving 
either ankle or foot.  See Degmetich, Sanchez-Benitez, 
Brammer, supra.  Indeed, the only evidence he has a 
disability involving his feet and ankles is his own 
unsubstantiated lay allegation.  But he is not competent to 
attribute his complaints of soreness and cracking in his 
ankles and feet to a diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  And while, even as a layman, he has the 
competence to proclaim that he has experienced, for example, 
pain and numbness in his feet and ankles, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion linking any current disability (which, 
again, he does not have) to his military service, including 
to the treatment he received during the one instance in 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral foot and 
ankle disability.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for a rash in the groin area 
is denied. 

The claim for service connection for a bilateral foot and 
ankle disability (clamed as soreness and cracking) is denied.


REMAND

Additional development is needed before the Board can 
adjudicate the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The Board also finds 
that a remand is required so that he can be provided an SOC 
concerning his claim of entitlement to an initial disability 
rating higher than 50 percent for PTSD.

I.  Bilateral Hearing Loss

The veteran entered service with normal hearing.  In this 
regard, audiometric testing in May 1976 showed a 15-decible 
loss at the 500, 1,000, 2,000, and 4,000 Hz levels for both 
ears.  However, audiometric testing at his separation 
examination in May 1979 revealed, in the right ear, a 20-
decibel loss at the 500 and 1,000 Hz levels, a 25-decibel 
loss at the 2,000 Hz level, and a 40-decibel loss at the 
3,000 and 4,000 Hz levels.  Testing in the left ear revealed 
a 10-decibel loss at the 500 Hz level, a 15-decibel loss at 
the 1,000 and 2,000 Hz levels, and a 25-decibel loss at the 
3,000 and 4,000 Hz levels. 

These findings clearly show an upward trend in hearing loss 
for both ears, which includes a hearing loss disability for 
the right ear according to VA standards.  See 38 C.F.R. § 
3.385 (2007) (Hearing impairment will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; the thresholds at three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
Unfortunately, however, the veteran has not been afforded a 
VA examination to determine whether he even has a current 
hearing loss disability for VA purposes, and, if so, whether 
it is related to his military service.  Therefore, in light 
of McLendon, 20 Vet. App. 17 81-83, he must be provided a VA 
audiological evaluation to determine whether he has a current 
bilateral or unilateral hearing loss disability as a result 
of his military service.  See 38 U.S.C.A. § 5103A(d) (In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based  upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  See, too, 38 C.F.R. § 3.159(c)(4).

II.  Whether the Veteran is Entitled to a Higher Initial 
Rating for his PTSD

The February 2005 rating decision on appeal denied service 
connection for PTSD.  But after the veteran perfected an 
appeal, he had a hearing, and additional evidence was 
considered, the RO issued another decision in October 2007 
granting this claim for service connection for PTSD and 
assigning an initial 50 percent rating for it retroactively 
effective from April 2004, the date of receipt of his claim.  

In response, the veteran filed a timely NOD in November 2007 
requesting an initial rating higher than 50 percent for his 
PTSD.  He said he wants a 100 percent rating and cited 
reasons he believes he is entitled to this higher rating.  
However, the RO has not provided him an SOC in response to 
his NOD, nor has he been given an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  Accordingly, this claim for an initial 
disability rating higher than 50 percent for PTSD must be 
remanded to the RO, rather than merely referred there.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also, 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Thereafter, the RO should return the claims file to the Board 
on this issue only if the veteran perfects a timely appeal of 
this downstream claim.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does 
not contain an NOD, SOC and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Accordingly, these claims are REMANDED to the RO - via the 
AMC, for the following development and consideration:

1.  Schedule the veteran for a VA 
audiological evaluation to determine 
whether he has bilateral or unilateral 
hearing loss as a result of his military 
service.  It is essential that the 
examiner designated to conduct this 
evaluation review the claims file, 
including a complete copy of this remand 
and the service medical records, for the 
pertinent medical and other history.  
Following the audiological evaluation and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
hearing loss, whether unilateral and/or 
bilateral (and assuming it meets the 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability VA standards) is 
related to noise exposure in service.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss in light of the 
additional evidence.  If the claim is not 
granted to the veteran's satisfaction, 
send him a Supplemental SOC (SSOC) and 
give him an opportunity to respond to it 
before the record is returned to the 
Board for further appellate review.



3.  Also send the veteran an SOC in 
response to his timely NOD requesting an 
initial rating higher than 50 percent for 
his PTSD.  He also must be given an 
opportunity to "perfect" an appeal to the 
Board on this additional, downstream 
issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should this 
claim be returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and to ensure due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


